














THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of March 1, 2012 (the
“Amendment”) by and between ACORN ENERGY, INC., a Delaware corporation (with its
successors and assigns, referred to as the “Corporation”) and JOHN A. MOORE
hereinafter referred to as “Moore.”


Preliminary Statement


The Corporation and Moore previously entered into an Employment Agreement dated
as of March 4, 2008 (the “Agreement”), as previously amended, and the
Corporation and Moore hereby desire to amend the Agreement as set forth herein.


Agreement


Moore and the Corporation therefore agree as follows:


1.
Extension of Term. The first sentence of Section 1, Commencement of Employment
Term, is hereby deleted and the following substituted in its place:



The parties acknowledge that MOORE commenced employment with the Corporation as
Chief Executive Officer prior to the date hereof and shall continue to serve in
that capacity until the earlier of any “Extension Term End” or the date his
employment is terminated by either or both of the parties in accordance with the
provisions of this Agreement other than this Section 1(the “Term”).
Notwithstanding anything in Section 6 to the contrary, the Term shall end as of
the 4th day of any month (the “Extension Term End”) if either the Corporation or
Moore shall have given the other written notice of termination 10 days prior to
such date.
    
2.
Ratification. Moore and the Corporation hereby ratify and confirm the terms of
the Agreement as amended hereinabove.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


                                            
JOHN A. MOORE


ACORN ENERGY, INC.




By:                         
Heather K. Mallard
Vice President, General Counsel & Secretary




By:                         
Richard Giacco, Director on behalf
of the Board of Directors




